NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

Claims 1, 3-4, and 7-10, are presented for examination. Applicant filed a reply to non-final Office action on 12/23/2021 amending claims 1, 4, 7, and 9; canceling claim 2; and adding a new claim 10. In light of Applicant’s amendment, Examiner withdraws all the previous objections and rejections, and finds claims 1, 3-4, and 7-10, allowable. Therefore, claims 1, 3-4, and 7-10, are ALLOWED.  

Allowable Subject Matter



Claims 1, 3-4, and 7-10, are allowed. The following is a statement of reasons for the indication of allowable subject matter:  

The claimed invention is directed to an electronic money management system, method, and non-transitory computer readable storage medium. 

35 USC § 101: The newly amended claims 1, 3-4, and 7-10, are patent eligible under § 101 because the following claim limitations integrate an abstract idea into practical application: “performing, by the processor, a control in a manner such that, when a transaction is made on the user's terminal to refund, to the electronic money service of the first country, the currency of the second country charged by the fund charging controller, the funds in the currency of the first country are refunded to the electronic money service of the first country based on the same exchange rate as the exchange rate applied at a time of charging when the transaction that is made on the user's terminal to refund occurs during a rate guaranteed period that is triggered to start upon an automatic detection of the user's terminal at a particular physical location within the second country, and the rate guaranteed period is triggered to start upon an automatic detection of the user's terminal at an airport within the second country based on detection by a global positioning system (GPS) included in the user terminal.” These limitations can be found in independent claims 1, 4, and 10. Therefore, independent claims 1, 4, and 10, are patent eligible under § 101. Dependent claims 3 and 7-9 are patent eligible under § 101 based on their dependency. 

35 USC § 102 and § 103: The prior art of record, Ballout (2018/0053173 A1) teaches generally an electronic money management system, method, and non-transitory computer readable storage medium. The prior art, however, fails to teach: “performing, by the processor, a control in a manner such that, when a transaction is made on the user's terminal to refund, to the electronic money service of the first country, the currency of the second country charged by the fund charging controller, the funds in the currency of the first 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Lee (KR 2017/0041094 A) discloses: “A method, server, user terminal, and exchange station terminal for supporting exchange of currency at exchange rates announced by a currency exchange at a particular point in time.”

King, Michael Robert and Osler, Carol L. and Rime, Dagfinn, Foreign Exchange Market Structure, Players and Evolution (August 14, 2011). Norges Bank Working Paper No. 2011/10.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRPI H KANERVO/Primary Examiner, Art Unit 3619